DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-14 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. US 10,212,693. This is a statutory double patenting rejection. Please see the side by side comparison of claim 1 of the instant application and claim 1 of U.S. Patent No. US 10,212,693 below.
Claim 1 of the instant application
Claim 1 of U.S. Patent No. US 10,212,693
1. A method, comprising: 
1. A method, comprising: 
	assigning a single tracking area code to a plurality of base stations at a messaging concentrator gateway, the messaging concentrator gateway situated in a network between the plurality of base stations and a core network; 
	assigning a single tracking area code to a plurality of base stations at a messaging concentrator gateway, the messaging concentrator gateway situated in a network between the plurality of base stations and a core network; 
	storing, at the messaging concentrator gateway, at least one indicator of a last known location of a user equipment (UE) other than the single tracking area code; 
	storing, at the messaging concentrator gateway, at least one indicator of a last known location of a user equipment (UE) other than the single tracking area code; 
	receiving a paging message from the core network at the messaging concentrator gateway for a UE; and 
	receiving a paging message from the core network at the messaging concentrator gateway for a UE; and 
	performing a paging sequence using the at least one indicator to identify a set of base stations to be caused to page the UE, 
	performing a paging sequence using the at least one indicator to identify a set of base stations to be caused to page the UE, 
	wherein a base station of the plurality of base stations is a heterogeneous multi-radio access technology (multi-RAT) base station, the heterogeneous multi-RAT base station supporting at least two access technologies, and 
	wherein a base station of the plurality of base stations is a heterogeneous multi-radio access technology (multi-RAT) base station, the heterogeneous multi-RAT base station supporting at least two access technologies, and 
	wherein the messaging concentrator gateway is virtualizing the plurality of base stations as a single base station towards the core network and at least one base station of the plurality of base stations is not a Home eNodeB (HeNB), 
	wherein the messaging concentrator gateway is virtualizing the plurality of base stations as a single base station towards the core network and at least one base station of the plurality of base stations is not a Home eNodeB (HeNB), 
	thereby allowing a tracking area list to be used at the core network identifying the virtualized plurality of base stations as a single base station without increasing signaling traffic between the radio access network and the core network.
	thereby allowing a tracking area list to be used at the core network identifying the virtualized plurality of base stations as a single base station without increasing signaling traffic between the radio access network and the core network.


	As can be seen from the above side by side comparison, claim 1 of the instant application is identical to claim 1 of U.S. Patent No. US 10,212,693 and thus claims the same invention as that of claim 1 of prior U.S. Patent No. US 10,212,693.	Regarding claims 2-14, the claims are rejected because they depend from rejected independent claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474